DETAILED ACTION
“Apparatus and Method to Make a Metal Mesh”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on May 5, 2022 have been entered. Claims 2, 4, 11, 12, and 13 have been amended; claims 1 and 6-9 have been canceled; and claims 2-5 and 10-13 remain pending. 
Allowable Subject Matter
Claims 2-5 and 10-13 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Claim 10 was indicated as being allowable in the Final Office Action (mailed 03/18/2022); claims 2-5 and 11-12 as presently amended depend upon claim 10.
Regarding Claim 13, Sacks (US 6,820,387), Anagnostopoulos (US 10,926,315), and Su (KR20160130933A) - as applied in the Final Office Action (mailed 03/18/2022) - have been identified as the closest references to the claimed method. While these references teach many features of the instant invention, none of these references make any suggestion of incorporating a rotation and positioning member interposed between the first welding unit and the reception and movement unit, wherein the method includes rotating said reticular semi-worked product via the rotation and positioning member. As such, claim 13 is deemed to make a non-obvious contribution over the prior art of record for reasons similar to those previously described in relation to apparatus claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katie L. Parr/Examiner, Art Unit 3725     

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725